Citation Nr: 0920131	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee osteoarthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 and March 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision rendered by 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hypertension and for a right knee disorder.  The RO also 
granted service connection and assigned a 10 percent rating 
for residuals of a left knee injury (later recharacterized as 
left knee osteoarthritis), effective December 29, 2006.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected left knee 
disability.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The issues of entitlement to service connection for 
hypertension and for a right knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Left knee osteoarthritis is manifested by mild 
degenerative disease, flexion limited, at most, to 130 
degrees, full extension, crepitus, and subjective complaints 
of left knee pain.




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for left knee osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for entitlement to service 
connection for a left knee disability was received in 
December 2006.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in January 2007.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  In a February 2008 
rating decision, the RO awarded the Veteran service 
connection and assigned a 10 percent rating for left knee 
osteoarthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).

Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued for these matters in February 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 38 C.F.R. § 3.159 (b)(3) 
(2008).

The claim for an initial evaluation in excess of 10 percent 
for left knee osteoarthritis is a downstream issue from the 
grant of service connection, and was initiated via a notice 
of disagreement.  Hence, there is no duty to provide any 
additional notice in this case.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in January 
2007 and again in February 2008.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA treatment records pertaining to his claims 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA medical examination 
to assess the severity of his service-connected left knee 
osteoarthritis.  

In support of his claim, the Veteran submitted a VA Form 21-
4142 (Authorization and Consent to Release Information) in 
December 2006 identifying that he had received treatment for 
his service-connected left knee disabilities from the VA 
Community-Based Outpatient Clinic (CBOC) in Jersey City, New 
Jersey for the time period from 1996 to 2006; however, the 
claims file only includes treatment records dated from June 
2005 to January 2007 from that treatment provider.  The 
Veteran submitted another VA Form 21-4142 in December 2006 
identifying that he had received treatment for his service-
connected left knee disabilities from the VA Medical Center 
(VAMC) in East Orange, New Jersey for the time period from 
1970 to the present.  The claims file contains all relevant 
VA treatment records dated more than a year prior to the 
effective date of the Veteran's award for service connection 
and assignment of a 10 percent rating for a left knee 
disability.  Consequently, the Board finds that a Remand to 
obtain VA treatment records that are not relevant to these 
appeals would only result in additional delay to the Veteran 
without any benefit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In this case, the Veteran is currently assigned an initial 10 
percent rating for his service-connected left knee 
osteoarthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:


With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations



20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° or 
more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).

5259  Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008).

5260  Leg, limitation of flexion of:
Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).



5261  Leg, limitation of extension of:
Extension limited to 45°  
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, requiring brace  
40
Malunion of:
With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

5263  Genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).



Factual Background and Analysis

Service treatment records detail that the Veteran suffered a 
traumatic effusion of the left knee in April 1967.  An April 
1967 X-ray report revealed no significant abnormalities 

Post service VA treatment records dated from 2005 to 2007 are 
void of any left knee findings.  In an August 2007 VA 
hypertension examination report, the Veteran indicated that 
his primary doctor was located at the VA CBOC in Jersey City, 
New Jersey.  The examiner noted that the Veteran had unsteady 
and slow gait, heavily leaning toward his right leg, and 
diagnosed chronic bilateral knee pain.  

In an August 2007 VA joints examination report, the Veteran 
complained of left knee pain that started in 1967.  He 
indicated that he was not currently employed and had no 
current treatment for his knees.  Joints symptoms of the left 
side were noted as stiffness and limitation of motion with no 
subluxation, locking episodes, effusion, flare-ups, or 
inflammation.  The Veteran was noted to have normal gait but 
bony joint enlargement of the left knee with crepitation and 
14 degrees valgus.  The Veteran did not use any assistive 
aids or have any functional limitations on standing or 
walking.  Range of motion of the Veteran's left knee was 
measured as extension to 0 degrees (pain beginning at 0 
degrees and ending at 5 degrees) and flexion to 130 degrees 
(pain begins at 120 degrees and ending at 130 degrees).  The 
examiner indicated that there was no additional limitation of 
motion on repetitive use, and no inflammatory arthritis, or 
joint ankylosis.  The examiner diagnosed mild bilateral knee 
osteoarthritis.  The examiner further noted that the 
Veteran's knee problems had no significant effects on 
occupational or daily activities.  An August 2007 VA left 
knee X-ray report revealed no evidence of acute fracture-
dislocation and small joint effusions bilaterally. 

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher initial rating for the 
Veteran's left knee osteoarthritis.

Given the objective medical findings of slight (albeit, 
noncompensable) limitation of left knee flexion, crepitus, 
osteoarthritis, and the Veteran's subjective complaints of 
chronic left knee pain, the RO has appropriately assigned a 
10 percent rating for the Veteran's service-connected 
residuals of a left knee injury.  In addition, no more than a 
10 percent rating is assignable under Diagnostic Code 5003 
for arthritis affecting a major joint.  Consequently, the 
assignment of a rating in excess of 10 percent for left knee 
osteoarthritis under Diagnostic Code 5003 is not warranted.

To give the Veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating the Veteran's left knee disability.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

At no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee that meets the 
criteria for an increased evaluation under Diagnostic Codes 
5260 or 5261.  Extension of the leg has consistently been to 
0 degrees and flexion has consistently been greater than 100 
degrees.  Competent medical evidence is also absent any 
findings of ankylosis; dislocated or symptomatic semilunar 
cartilage; instability; tibia or fibula impairment; or genu 
recurvatum for the assignment of a higher or separate rating 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  
Consequently, the assignment of an increased evaluation for 
the Veteran's left knee osteoarthritis based upon any of 
these diagnostic codes is not warranted.  

The Board has also considered whether an increased rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.  However, the 
Board observes that there is no objective evidence that the 
Veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was 
noted in the August 2007 VA examination report that the 
Veteran exhibited no flare-ups, inflammation, functional 
limitations on standing or walking, or any limitation of 
motion after repetitive motion of the left knee.  In this 
case, there is no indication that the Veteran's subjective 
complaints and objective medical findings of pain caused 
functional loss greater than that contemplated by the 
assigned 10 percent rating for left knee osteoarthritis.  

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected left knee disability 
is more severely disabling during this time period.  However, 
the Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing reasons, the Veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for left knee osteoarthritis must be denied.  The Board has 
considered staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant any extraschedular 
rating.  The Board notes that the assignment of the 10 
percent rating for the Veteran's left knee osteoarthritis 
represents a mild degree, but less than marked, interference 
with employment due to this disability alone that is 
consistent with the evidence of record.  Competent medical 
evidence of record details that the Veteran is not currently 
employed.  In addition, the August 2007 VA examiner 
specifically noted that the Veteran's knee problems had no 
significant effects on occupational or daily activities.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteoarthritis is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in January 2007.

The Veteran contends that he currently suffers from 
hypertension as a result of his active duty service.  

Service treatment records do not reflect any treatment or 
diagnosis of hypertension.  The Veteran's blood pressure was 
noted to be 108 or 158 (the record is not legible)/60 in the 
September 1965 pre-induction examination report and 154/74 in 
the December 1967 separation physical examination report.

Post-service VA treatment records dated from 2005 to 2007 
reflect findings of hypertension, borderline control with 
medication.  Blood pressure readings were listed as 138/82 
(June 2005); 140/88 (December 2005); 120/70 (January 2006); 
144/77 (June 2006); and 120/70 (August 2006).  

In an August 2007 VA hypertension examination report, the 
Veteran indicated that he was diagnosed with hypertension 
while in military service and treated with medications for 
hypertension for the last 20 years.  The Veteran's blood 
pressure readings were listed as 150/90, 140/90, and 144/88.  
A VA chest X-ray report revealed no acute cardiopulmonary 
disease.  The examiner, a VA physician, indicated that he had 
reviewed the Veteran's claims file and diagnosed essential 
hypertension, noting that the Veteran had been diagnosed 
during military service as having hypertension with 
inadequate control by medications.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).

Unfortunately, the August 2007 VA hypertension examination is 
inadequate for use as a basis to determine whether the 
Veteran's claimed hypertension was incurred as a result of 
active military service.  The examiner, a VA physician, noted 
that the Veteran had been diagnosed during military service 
as having hypertension with inadequate control by 
medications.  This finding is clearly not supported by the 
medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993) (a medical opinion based on an inaccurate 
factual premise has no probative value.)   See also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  However, 
the question remains as to whether there is a medical 
relationship between the Veteran's current hypertension and 
service.  In light of the cumulative record discussed above, 
the Board has determined that the AMC/RO should obtain a 
medical opinion to determine whether the Veteran's claimed 
hypertension was incurred during active service.

In support of his claim, the Veteran submitted a VA Form 21-
4142 (Authorization and Consent to Release Information) in 
December 2006 identifying that he had received treatment for 
his claimed hypertension disability from the VA CBOC in 
Jersey City, New Jersey for the time period from 1996 to the 
present; however, the claims file only includes treatment 
records dated from June 2005 to January 2007 from that 
treatment provider.  The Veteran submitted another VA Form 
21-4142 in December 2006 identifying that he had received 
treatment for his claimed hypertension disability from the 
VAMC in East Orange, New Jersey for the time period from 1970 
to the present.  Consequently, treatment records from those 
providers should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Regarding service connection for the right knee, the Board 
finds the August 2007 VA medical examination of the right 
knee to be incomplete.  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (effective 
before and after October 10, 2006).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In the present case, the August 2007 examiner stated, "The 
patient's right knee condition is not likely as not due to 
his left knee condition"  The examiner also opined, " The 
natural aging process is the most likely cause of right knee 
pain."  Unfortunately, the opinion does not specifically 
address the question of whether the right knee disorder is 
aggravated by the left knee disorder.  This question must be 
answered by a medical professional.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
hypertension or right knee disorder.  Of 
particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the claimed 
hypertension or right knee from the East 
Orange VAMC and Jersey City CBOC, for the 
period from March 1968 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician, 
preferably a cardiologist, for an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the claimed hypertension had its 
onset during the Veteran's active duty 
service. 

Opinions should be provided based on a 
review of the medical evidence of record 
and sound medical principles.  All 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the physician's 
report.

3.  The Veteran should be afforded a VA 
orthopedic examination to evaluate the 
right knee disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints, 
revised on April 20, 2009.  The examiner 
is requested to opine whether it is at 
least as likely as not that: 
a.  the right knee disorder is caused 
by the left knee disorder; or,
b.  the right knee disorder is 
aggravated by the left knee disorder.
Sustainable reasons and bases are to be 
provided to support the opinion of the 
examiner.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
February 2008 SOC.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


